[Cite as In re Name Change of Rowe, 2019-Ohio-4666.]




                       IN THE COURT OF APPEALS OF OHIO
                          FOURTH APPELLATE DISTRICT
                                SCIOTO COUNTY

NAME CHANGE OF:                                   :          Case No. 18CA3837
                                                  :
LANDYN LEE ROWE                                   :          DECISION AND JUDGMENT
                                                  :          ENTRY
                                                  :

                                      APPEARANCES:

George L. Davis, IV, and George L. Davis, III, George L. Davis, III., Co., L.L.C.,
Portsmouth, Ohio, for Appellant Bruce L. Fulk.

Michael H. Mearan, Michael H. Mearan, LLC, Inc., Portsmouth, Ohio, for
Appellee Danielle Rowe.


Smith, P.J.

      {¶1} Bruce L. Fulk appeals the May 2, 2013 judgment entry of the Scioto

County Common Pleas Court - Probate Division, which granted Danielle Nichole

Rowe’s application for name change of their minor son and ordered that the child’s

surname be changed to Rowe’s surname. Fulk asserts that the trial court erred by

granting the name change because Fulk was never served notice of the hearing on

the name change application and thus, the trial court lacked personal jurisdiction in

the matter. For the reasons which follow, we disagree with Mr. Fulk. As such, we

overrule the sole assignment of error and affirm the judgment of the trial court.
      Scioto App. No. 18CA3837                                                       2




                                       FACTS

      {¶2} The record reflects that on February 1, 2013, Danielle Nichole Rowe,

“Mother,” filed an Application for Change of Name of Minor in the Scioto County

Common Pleas Court - Probate Division. She requested that her son “L.L.F.’s”

name be changed to “L.L.R,” which would be changing the child’s name from

Fulk’s, “Father’s” surname, to her surname. On the application, Mother listed only

Father’s name and did not supply an address. Mother checked a box that stated,

“Applicant states that the address of the father or alleged father is unknown and

cannot with reasonable diligence be ascertained.” As to the reason the name

change was requested, Mother stated: “Child has had no contact with biological

father [Bruce] for three years. December 28, 2009.” The matter was assigned to

the probate court magistrate.

      {¶3} Mother was sent notice of hearing on the matter and given a hearing

date of April 22, 2013. Contemporaneously, the court sent Mother a letter

acknowledging the hearing date and enclosing a publication form. Mother was

advised that she was responsible for the publication and submitting proof of

publication to the court. Mother was specifically advised that publication must be

published once, at least 30 days prior to the hearing date.
      Scioto App. No. 18CA3837                                                       3


      {¶4} The record reflects that the hearing on the application was apparently

changed to May 2, 2013. The record next reflects the filing of a Certificate and

Affidavit of Publication, along with a newspaper clipping from the Scioto Voice, a

Scioto County newspaper of general circulation. The notice was set forth as

follows:

                           PROBATE COURT OF SCIOTO
                                COUNTY, OHIO
                              Judge James W. Kirsch

      IN RE: CHANGE OF NAME OF [minor child’s name]

      TO[REQUESTED NAME]

      CASE NO. 20137009

                                 NOTICE OF
                         HEARING ON CHANGE OF NAME

      Applicant hereby gives notice to all interested persons and to Bruce Lee
      Fulk, whose last known address is Wheelersburg, Ohio, that the applicant
      has filed an Application for Change of Name in the Probate Court of Scioto
      County, Ohio, requesting the change of name of [L.L.F. to L.L.R.].

      The hearing on the application will be held on the 2nd day of May 2013, at
      9:45 o’clock, a.m. in the Probate Court of Scioto County, located at 602 7th
      Street, Portsmouth, Ohio 45662.

                         Please publish March 28, 2013.
      Scioto App. No. 18CA3837                                                       4


The certificate was signed by Debbie Allard and was notarized by another person

on March 28, 2013. The Certificate itself was filed with the probate court on May

2, 2013.

      {¶5} The next pleading in the court file is the appealed-from entry, also file-

stamped May 2, 2013, granting the name change. This entry simply states: “On

4/22/13 an application for change of name was heard by this Court.” The date was

printed by hand in the blank.

      {¶6} The next pleading in the court file, a notice of appearance of the

undersigned counsel on behalf of Father, is file-stamped June 19, 2015. On that

date and through his attorney, Father filed a Motion for Relief from Judgment.

Father argued that the judgment entry granting the change of name was null and

void because the Court never obtained personal jurisdiction over him. Father first

asserted that Mother failed to demonstrate that she used reasonable diligence to

ascertain Father’s address before resorting to service by publication, pursuant to

Civ. R. 4.4(A)(1). Father’s second assertion was that Mother failed to fully

comply with Civil Rule 4.4 as mandated by cases from other appellate districts.

      {¶7} No further filings occurred until April 17, 2017, when Father filed a

pleading captioned: “Information to the Court.” The pleading notified that a

parentage action in the Scioto County Court of Common Pleas - Domestic
      Scioto App. No. 18CA3837                                                      5


Relations Division had concluded, and Father had been established as legal father

of the minor child. The pleading further requested that a hearing or status

conference be scheduled in the Probate Court upon Father’s Motion for Relief

from Judgment which had been pending nearly two years. A hearing was

thereafter scheduled for September 14, 2017.

      {¶8} The probate court hearing date was rescheduled several times. On

December 21, 2017, Father filed a Motion to Vacate Void Judgment. On January

2, 2018, Father filed a Motion to Dismiss the initial application for change of

name. Both motions incorporated Father’s jurisdictional arguments. The court

scheduled a hearing date of February 7, 2018, for the “change of name and all

pending motions.” This date was again continued and eventually rescheduled for

July 18, 2018.

      {¶9} However, on May 21, 2018, Father filed a notice of appeal of the May

2, 2013 judgment entry granting the name change. Father alleged that he was

never served the judgment entry and therefore his 30-day period to appeal had

never commenced. Father also filed a notice to the court reporter, advising that no

transcript was being requested as there was no recording of the underlying

proceedings. Father also filed a motion to vacate the July 18, 2018 hearing date.
        Scioto App. No. 18CA3837                                                       6


        {¶10} Father’s appellate brief was filed June 27, 2018. Mother’s brief was

filed July 30, 2018. On the same date, Mother also filed a Motion to Dismiss the

appeal. Father’s reply brief was filed August 9, 2018.

        {¶11} On September 19, 2018, this court filed an entry which indicated

Mother had filed a motion to dismiss the appeal. Our entry denied the motion and

remanded the matter for the purpose of deciding the Motion to Vacate Void

Judgment. The trial court then scheduled the matter for a hearing on December 5,

2018.

        {¶12} The next pleading in the record is a magistrate’s order issued from this

court and dated January 16, 2019. This order acknowledged our earlier remand to

resolve the issue of the Motion to Vacate Void Judgment. The order indicated that

no further action had been taken on the appeal and ordered Father to file a status

report regarding the matter.

        {¶13} On January 25, 2019, Father filed the status report. The report stated

as follows: “It is respectfully submitted that no action has been taken by the

Probate Court, although a Status Conference was held on December 5, 2018. It

ended without a resolution.” On March 14, 2019, Father filed a Notice of

Voluntary Dismissal, Civ.R. 41(A)(1)(a) of both the Motion for Relief from
      Scioto App. No. 18CA3837                                                        7


Judgment and the Motion to Vacate Void Judgment. The case was thereafter

returned to this court’s active docket.

                            ASSIGNMENT OF ERROR

      “I. THE TRIAL COURT ERRED BY GRANTING THE NAME CHANGE
      OF THE MINOR CHILD BECAUSE THE FATHER WAS NEVER
      SERVED, THE TRIAL COURT LACKED PERSONAL JURISDICTION,
      AND THE UNDERLYING ORDER IS THEREFORE VOID.”

                            TIMELINESS OF APPEAL

      {¶14} As indicated above, the judgment entry granting Mother’s application

for change of name is file-stamped May 2, 2013. Despite filing various motions in

the trial court beginning in 2015, Father’s notice of appeal is file-stamped May 21,

2018. However, Father asserts that the trial court’s record indicates he was never

served a copy of the judgment entry granting the name change in accordance with

Civ.R. 58(B), which outlines the proper procedure to court clerks for entering

judgment upon the journal and serving the parties.

      {¶15} In Clermont Cty. Transp. Improvement Dist. v. Gator Milford, L.L.C.,

141 Ohio St. 3d 542, 2015-Ohio-241, 26 N.E. 3d 806, the Supreme Court of Ohio

held that the 30–day time period to file a notice of appeal begins upon service of

notice of the judgment and notation of service on the docket by the clerk of courts

regardless of actual knowledge of the judgment by the parties. (Emphasis added.)

Id. at syllabus. See also, Matter of E.S., 4th Dist. Pickaway No. 17CA17, 2018-
      Scioto App. No. 18CA3837                                                        8


Ohio-1902, at ¶¶ 18-22. While Father apparently had actual notice of the journal

entry as early as 2015, Father is correct in that the Ohio Supreme Court has spoken

regarding the lack of significance of actual knowledge when establishing the 30-

day time period to file notice of appeal. Thus, we consider Father’s appeal to be

timely.

                            STANDARD OF REVIEW

      {¶16} “ ‘An appellate court reviews a trial court's determination of whether

personal jurisdiction over a party exists under a de novo standard of review.’ ”

Britton v. Britton, 4th Dist. Washington No. 18CA10, 2019-Ohio-2179, at ¶ 13,

quoting, State ex rel. Athens Cty. Dept. of Job & Family Servs. v. Martin, 4th Dist.

Athens No. 07CA11, 2008-Ohio-1849, ¶ 13. Also, “ ‘[w]hether the trial court

applied the correct legal standard is a legal issue that we review de novo.’ ” E.W.

v. T.W., 10th Dist. Franklin No. 16AP-88, 2017-Ohio-8504, ¶ 13, quoting Martin v.

Mahr Machine Rebuilding, Inc., 11th Dist. Lake No. 2015-L-101, 2017-Ohio-

1101, ¶ 14. However, “[a] reviewing court will not disturb a trial court's finding

regarding whether service was proper unless the trial court abused its discretion.”

Beaver v. Beaver, 4th Dist. Pickaway No. 18CA5, 2018-Ohio-4460, ¶ 8. “An

abuse of discretion occurs when a decision is unreasonable, arbitrary, or

unconscionable.” State ex rel. Wegman v. Ohio Police & Fire Pension Fund, 155
      Scioto App. No. 18CA3837                                                         9


Ohio St.3d 223, 2018-Ohio-4243, 120 N.E.2d 786, ¶ 15. We are mindful,

however, that no court has the authority, within its discretion, to commit an error of

law. State v. Landrum, 4th Dist. Ross No. 17CA3607, 2018-Ohio-1280, at ¶ 10;

2–J Supply Co. Inc. v. Garrett & Parker, LLC, 4th Dist. Highland No. 13CA29,

2015-Ohio-2757, ¶ 9.

                                 LEGAL ANALYSIS

      {¶17} Father argues that he was never served notice of the May 2, 2013

hearing on Mother’s application for change of name and that the trial court

therefore lacked personal jurisdiction over him. Father asserts that the publication

notice, which Mother effected pursuant to R.C. 2717.01, proceedings for change of

name, was defective for various reasons. Father asserts that the publication notice

did not contain all the required content; the publication was not made the required

number of times; and, that Mother made no other efforts at service prior to

attempting it by publication. Father also points out Mother did not submit an

affidavit to the probate court detailing what efforts she made to ascertain Father’s

address. For these reasons, Father concludes that the trial court lacked jurisdiction

over him and requests this court reverse the judgment of the trial court and restore

the minor child’s original name.
       Scioto App. No. 18CA3837                                                     10


       {¶18} In response, Mother has pointed out that the cases Father cites from

other Ohio appellate districts involve factual scenarios in which the whereabouts of

the non-consenting parent were known. Because Father’s address was unknown at

the time the application was filed, Mother concludes that publication notice was

sufficient.

       {¶19} The Supreme Court of Ohio has observed:

       It is rudimentary that in order to render a valid personal judgment, a

       court must have personal jurisdiction over the defendant. This may be

       acquired either by service of process upon the defendant, the

       voluntary appearance and submission of the defendant or his legal

       representative, or by certain acts of the defendant or his legal

       representative which constitute an involuntary submission to the

       jurisdiction of the court.

Maryhew v. Yova, 11 Ohio St.3d 154, 156, 464 N.E. 2d 538 (1984).

       {¶20} We begin with a review of the name change statute, R.C. 2717.01,

which provides in pertinent part:

       (B) An application for change of name may be made on behalf of
       a minor by either of the minor's parents, a legal guardian, or a
       guardian ad litem. When application is made on behalf of a minor,
       in addition to the notice and proof required pursuant to division (A)
       of this section, the consent of both living, legal parents of the minor
       shall be filed, or notice of the hearing shall be given to the parent
         Scioto App. No. 18CA3837                                                                                  11


         or parents not consenting by certified mail, return receipt requested.
         If there is no known father of the minor, the notice shall be given
         to the person who the mother of the minor alleges to be the father.
         If no father is so alleged, or if either parent or the address of either
         parent is unknown, notice pursuant to division (A) of this section
         shall be sufficient as to the father or parent. (Emphasis added.)

         R.C. 2717.01 (A)(2) states:

         Except as provided in division (A)(4) of this section,1 notice of
         the application shall be given once by publication in a newspaper
         of general circulation in the county at least thirty days before the
         hearing on the application. The notice shall set forth the court in
         which the application was filed, the case number, and the date and
         time of the hearing. (Emphasis added.)

         {¶21} Father has directed our attention to and urges our reliance upon In re

Randolph, 11th Dist. Trumbull Nos. 2003-T-0017, 2003-T-0018, 2005-Ohio-414,

and In re Name Change of Denny, 6th Dist. Lucas No. L-05-1134, 2005-Ohio-

5023, both of which involve the name change of a minor and the issue of the

sufficiency of notice by publication. In these cases, the appellate courts looked to

the Civil Rules of Procedure, in particular, Civ.R. 4.4(A), residence unknown.

More recently in In re W.A.G., 2017-Ohio-2997, 91 N.E. 3d 225, the Seventh

District has analyzed the interrelated issues of service pursuant to R.C. 2717.01

and Civ.R. 4.4. That court explicitly held: “We agree with the reasoning from our




1
  The language of (A)(4) relates to the procedure for notice when applicant’s personal safety is at stake, language not
relevant to this appeal.
      Scioto App. No. 18CA3837                                                    12


sister districts and find it to be persuasive authority for holding Civ.R. 4.6.

applicable to R.C. 2717.01(B) when certified mail is returned unclaimed.

      {¶22} Civil Rule 4.4(A), residence unknown, provides:

      (1) Service by Publication in a Newspaper. Except in an
          action or proceeding governed by division (A)(2) of
          this rule, when service of process is required upon a party
          whose residence is unknown, service shall be made by
          publication in actions where such service is authorized
          by law. Before service by publication can be made, an
          affidavit of the party requesting service or that party's
          counsel shall be filed with the court. The affidavit shall
          aver that service of summons cannot be made because
          the residence of the party to be served is unknown to the
          affiant, all of the efforts made on behalf of the party to
          ascertain the residence of the party to be served, and that
          the residence of the party to be served cannot be ascertained
          with reasonable diligence.

          Upon the filing of the affidavit, the clerk shall cause service
          of notice to be made by publication in a newspaper of general
          circulation in the county in which the action or proceeding
          is filed. If no newspaper is published in that county, then
          publication shall be in a newspaper published in an adjoining
          county. The publication shall contain the name and address of
          the court, the case number, the name of the first party on each
          side, and the name and last known address, if any, of the
          person or persons whose residence is unknown. The publication
          also shall contain a summary statement of the object of the
          pleading or other document seeking relief against a party
          whose residence is unknown, a summary statement of the
          demand for relief, and shall notify the party to be served that
          such party is required to answer or respond either within
          twenty-eight days after the publication or at such other time
          after the publication that is set as the time to appear or within
          which to respond after service of such pleading or other
      Scioto App. No. 18CA3837                                                        13


          document. The publication shall be published at least once
          a week for six successive weeks unless publication for a
          lesser number of weeks is specifically provided by law.
          (Emphasis added.) Service of process shall be deemed complete
          at the date of the last publication.

          After the last publication, the publisher or its agent shall
          file with the court an affidavit showing the fact of publication
          together with a copy of the notice of publication. The affidavit
          and copy of the notice shall constitute proof of service of process.

      {¶23} While the decisions in Randolph, Denny, and W.A.G. applied Civil

Rule 4 to reach their end results, we are mindful that these decisions are only

persuasive authority. In Matter of H.C.W., 2019-Ohio-757, 123 N.E.3d 148, also

persuasive authority, the Twelfth District recently summarily described the name

change proceeding as requiring only “publication in a newspaper of general

circulation * * * at least 30 days prior to the hearing on the application.” Id. at

¶ 16. Given that jurisdiction was not at issue in the Twelfth District decision and

did not require analysis of the interplay of the statutory law and the Civil Rules of

Procedure, our analysis has begun with the acknowledgment that an R.C. 2717.01

proceeding to change a name is a special statutory proceeding. The question

arises, therefore, as to what extent the Civil Rules, in particular Civil Rule 4, apply

to the name change proceeding.

      {¶ 24} Article IV, Section 5(B) if the Ohio Constitution provides: “The

supreme court shall prescribe rules governing practice and procedure in all courts
      Scioto App. No. 18CA3837                                                         14


of the state, which rules shall not abridge, enlarge, or modify any substantive right.

* * * All laws in conflict with such rules shall be of no further force or effect after

such rules have taken effect.” Ferguson v. State, 151 Ohio St. 3d 265, 2017-Ohio-

7844, 87 N.E.3d 1250, at ¶ 20. This constitutional provision recognizes that

“where conflicts arise between the Civil Rules and the statutory law, the rule will

control the statute on matters of procedure and the statute will control the rule on

matters of substantive law.” Boyer v. Boyer, 46 Ohio St.2d 83, 86, 346 N.E.2d 286

(1976).

      {¶25} Civ.R. 1(C), however, limits the preemptive reach of the Civil Rules:

      These rules, to the extent that they would by their nature be clearly
      inapplicable, shall not apply to procedure * * * in all other special
      statutory proceedings; provided, that where any statute provides for
      procedure by a general or specific reference to all the statutes
      governing procedure in civil actions such procedure shall be in
      accordance with these rules. Civ.R. 1(C) thus acknowledges that the
      General Assembly may create procedural rules for special statutory
      proceedings that would make a civil rule “clearly inapplicable.”
      There are two considerations in determining whether the Civil Rules
      do not apply: whether the procedural statute governs a special
      statutory proceeding and whether that statute renders the civil rule at
      issue “clearly inapplicable.”

Ferguson, supra, at ¶ 21.

      {¶26} In the course of our review of Civ.R. 4, the 1971 Staff Notes to
      Scioto App. No. 18CA3837                                                      15


4.4(A) lend additional guidance. We recognize that staff notes are completely

unofficial statements; however, the Staff Notes discussing amendment of the rule

at that time provide as follows:

      The fourth sentence of subdivision (A), also amended, provides:
      “The publication shall be published at least once a week for six
      successive weeks unless publication for a lesser number of weeks
      is specifically provided by law.” The underlined language of the
      amended provision is intended to preserve the shorter publication
      times set forth by law in a number of special statutory proceedings.

The Staff Notes continue, explicitly referencing R.C. 2717.01 as follows:

      Thus, § 2717.01, R.C., governing proceedings to change the
       name of a person, provides that service by publication is
      satisfied “by one publication in a newspaper of general
      circulation.…” Hence, although amended Rule 1(C) now
      generally permits the application of the Civil Rules to
      special statutory proceedings to the exclusion of specific
      provisions within a special statutory proceeding, nonetheless,
      Rule 4.4(A), as amended, states that a specific provision of
      a special statutory proceeding which provides for publication
      for less than six weeks shall prevail.

      {¶27} This court has previously addressed the issue as to what extent

do the Civil Rules apply to special statutory proceedings in Abbott v. Potter, 78

Ohio App. 3d 335, 604 N.E. 2d 804 (4th Dist. 1992). Abbott involved a paternity

action. In construing the applicability of Civ.R. 1(C), we looked to the Supreme

Court of Ohio’s opinion in Price v. Westinghouse Elec. Corp., 70 Ohio St.2d 131,

132, 435 N.E.2d 1114, 1115, (1982), which observed:
        Scioto App. No. 18CA3837                                                                              16


        Civ.R. 1 is clearly a rule of inclusion rather than exclusion. 4
        Anderson's Ohio Civil Practice 46, Section 147.03. Civ.R. 1(C)(8)
        provides that a civil rule shall not apply to special statutory
        proceedings to the extent that it would “by its nature be clearly
        inapplicable.” Antoun v. Shelly Company, 2017-Ohio-4387, 93 N.E.
        3d 186, at ¶ 18, quoting, Price at 133, 435 N.E.2d 1114.

        {¶28} The issue in Abbott concerned the appellant’s right to trial by

jury. This court noted the language of Civ.R. 38(B) provided for a jury demand at

“any time after the commencement of the action and not later than fourteen days

after the service of the last pleading directed to such issue.” At that time, the

relevant statute, R.C. 3111.12(D), however, provided that “[a]ny party to an action

brought pursuant to sections 3111.01 to 3111.19 of the Revised Code may demand

a jury trial by filing the demand within three days after the action is set for trial.”2

We reasoned as follows:

        Since the paternity statute sets out a specific requirement for
        filing a jury demand, we find that the statute is controlling to
        the extent it does not clearly conflict with the Civil Rules. While
        under the rules a party has the right to request a jury trial up to
        fourteen days after the last pleading, but only has three days to
        do so under the statute, we do not find such a restriction so egregious
        as to hold that the three-day limit is clearly inapplicable. Thus,
        we find that the trial court did not err in its reliance on R.C. 3111.12.3


2
  R.C. 3111.421, effective March 22, 2001, provides that “except to the extent that the provision of the Rules of
Civil Procedure are clearly inapplicable, notice and order shall be sent in accordance with the provisions of the
Rules of Civil Procedure that govern service of process.”
3
  In Potter, however, we went on to find that the trial court erred in its construction of the pertinent statute.
We discussed the importance of the right to trial, the legislative intent of the statute, and the language of the
statute, which was open to two interpretations, ultimately adopting the more reasonable interpretation.
           Scioto App. No. 18CA3837                                                  17


           {¶29} Based on the foregoing, we conclude that Mother need not have

resulted to the Civil Rules regarding service by publication because Mother’s

application is a special statutory proceeding. While Civ.R. 1(C) generally permits

application of the Civil Rules to special statutory proceedings, the specific

provision of R.C. 2717.01 providing for one publication in a newspaper of general

circulation must prevail. In this case, Mother filed her application with the probate

court on February 1, 2013. On the application, she checked the box which

indicated that “[F]ather or alleged father is unknown and cannot with reasonable

diligence be ascertained.”

           {¶30} The version of R.C. 2717.01, effective September 30, 2011, at the

time Mother filed her application, contains language identical4 to that which

became effective on March 22, 2013. This was prior to the hearing on Mother’s

application which actually occurred on May 2, 2013. As set forth above, the

record reflects that the probate court sent Mother a letter on February 8, 2013,

advising her as to her responsibility for publication at least once thirty days prior to

the hearing date and for providing proof of the same.

           {¶31} While Father argues that Mother’s publication notice violated

numerous requirements of Civ.R. 4.4., Father does concede that Mother’s notice

was compliant with R.C. 2717.01, and our review supports that conclusion. Based
4
    The language is identical except as indicated above in footnote 1.
      Scioto App. No. 18CA3837                                                        18


on our de novo review, we find the trial court did not abuse its discretion when it

found that service on Father was proper and subsequently held the name change

hearing.

      {¶32} In his reply brief, Father also vaguely contends that Mother did not

provide the correct date. A quick review demonstrates that the correct date was

provided in the publication notice. However, the Judgment Entry - Change of

Name of Minor, contains a hand-printed date of 4/22/2013 filled in the blank

which informs of the date the hearing was heard by the court. Given that the

publication notice satisfied the requirements of R.C. 2717.01, and the record

contains a correspondence advising Mother of the correct date, we consider the

wrong date on the judgment entry to be a simple scrivener’s error.

      {¶33} As alluded to above, no recording of the change of name hearing

exists for Father to have provided to this court. Many times we have stated:

      [W]hen portions of the transcript necessary for resolution of
      assigned errors are omitted from the record and the appellant
      has provided no acceptable alternative to a transcript, “ ‘the
      reviewing court has nothing to pass upon and thus, as to those
      assigned errors, the court has no choice but to presume the validity
      of the lower court's proceedings, and affirm.’ ” Redmond v. Wade,
      4th Dist. Lawrence No. 16CA25, 2017-Ohio-7192, at ¶ 16, quoting,
      Henley v. Ohio Dept. of Rehab. & Corr., 10th Dist. Franklin No.
      16AP–168, 2016–Ohio–5593, at ¶ 7, quoting Knapp v. Edwards
      Laboratories, 61 Ohio St.2d 197, 199, 400 N.E.2d 384 (1980); e.g.,
      Lowery v. Bradley, 4th Dist. Ross No. 16CA3532, 2017–Ohio–1273,
      ¶ 8.
      Scioto App. No. 18CA3837                                                    19


Having no transcript of the name change hearing to review, we therefore presume

the validity of the lower’s court’s proceedings.

      {¶34} Based on the foregoing, we find service of notice by publication was

proper and the trial court did not err in conducting the name change hearing in

Father’s absence. As such, we find no merit to Father’s arguments. Accordingly,

we overrule the sole assignment of error and affirm the judgment of the trial court.

However, we direct the trial court to correct the Judgment Entry - Change of Name

of Minor, with a nunc pro tunc entry reflecting the correct hearing date.

                     JUDGMENT AFFIRMED WITH INSTRUCTIONS.
      Scioto App. No. 18CA3837                                                        20


                              JUDGMENT ENTRY

     It is ordered that the JUDGMENT BE AFFIRMED WITH
INSTRUCTIONS. Costs assessed to Appellant.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the
Scioto County Common Pleas Court Probate Division to carry this judgment into
execution.

       Any stay previously granted by this Court is hereby terminated as of the date
of this entry.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

      Abele, J. & Hess, J.: Concur in Judgment and Opinion.

                                       For the Court,


                                 BY: ______________________________
                                     Jason P. Smith, Presiding Judge




                             NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.